Citation Nr: 1455692	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  10-16 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 2003 to June 2007.  He also had service under other than honorable conditions from January 2008 to August 2008.  
This matter comes before the Board of Veterans' Appeals (Board) from April and August 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.   

The Veteran was scheduled for a Travel Board hearing in April 2011.  March 2011 correspondence reflects that the Veteran did not wish to appear at his scheduled hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2014).

In a December 2014 written brief presentation, the Veteran's accredited representative stated that there were four issues on appeal: entitlement to service connection for disabilities of epididymitis/varicocele, bilateral elbow, bilateral ankle, and bilateral knee.  The Board finds that the only issue which is properly on appeal is entitlement to service connection for bilateral knee disability.  All four disabilities were denied in an April 2009 rating decision; however, the Veteran only filed a timely substantive appeal as to the issue of entitlement to service connection for bilateral knee disability.  (See April 2010 VA Form 9 and April 2010 correspondence from the VSO.  In addition, in April 2011, the Veteran filed a claim to reopen the previously denied claim of entitlement to service connection for bilateral ankle disability.  The RO denied the claim in July 2011.  The claims file does not include a notice of disagreement with the denial.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

August 2003 Recruit Smart Center records, shortly after the Veteran entered service, reflect that the Veteran had complaints of knee pain with no history of trauma.  He was diagnosed with mild patellofemoral pain syndrome and patellar tendonitis. (See August 11, 19, 21, and 27, 2003 STRs.)

A November 2005 post-deployment form (DD Form 2796) reflects that the Veteran denied swollen, stiff, or painful joints, but noted back and muscle complaints.

A March 2007 report of medical assessment is negative for knee complaints, but notes a back complaint.  The Veteran's April 2007 report of medical history reflects that the Veteran denied knee trouble, although he reported other disabilities (STD, painful upper extremity, back problems, and combat stress/PTSD).

The Veteran's first period of service ended in June 2007.  In a July 2007 statement (VA Form 21-4138), the Veteran filed claims for service connection for seven disabilities.  He did not file a claim for service connection for a knee disability.  

September 2007 private records reflect that the Veteran was in a motorcycle accident.  A right knee abrasion was cleaned and irrigated, and several small rocks were removed from it.  An x-ray was negative for a fracture or dislocation.  

The Veteran's November 2007 report of medical history reflects that the Veteran denied knee trouble. 

The Veteran's second period of service was from January 2008 to August 2008.  In February 2009, the Veteran filed a claim for service connection bilateral knee disability.  

A June 2009 VA examination report reflects that the Veteran stated that both his knees would get sore from walking, bending, and lifting while in the artillery.  He did not have a disability upon clinical examination.  The diagnosis was "normal bilateral knees".  

March 2010 VA clinical records reflect that the Veteran was prescribed Meloxicam for knee and ankle pain.  The Veteran reported that "his knee pain has just happened over time and that his knees have 'taking a beating' due to his time in the service and his current job in construction'".  The Veteran further stated that the right knee pain will "come and go" and that his left knee will lock up on him.  The Veteran had a full range of motion. 

An April 9, 2010 VA clinical record reflects that the Veteran reported that he has been trying to use a cushion to kneel on at work and that it helps a little.  The Veteran was to discuss having an MRI of the left knee.  The assessment was that the Veteran "appears to have patellofemoral syndrome".  It was further noted that he had been seen by a private provider.  Private records are not associated with the claims file.

In a March 2011 statement (VA Form 21-4138), the Veteran stated that his role as a foot and mounted patrol, urban warfare combat instructor led to significant stress on his knees.  However, the Veteran's MOS in service was noted to be field artillery cannoneer in his first period of service, and in basic aircraft maintenance in his second period of service.  In an April 2011 statement, the Veteran's accredited representative stated that the Veteran has been diagnosed with bilateral patellofemoral syndrome chondromalacia patella and that a "doctor also opines that the military is the most likely cause of this."  

The Veteran's post service work experience includes working as a pre-apprentice steamfitter on a construction project.  

The Board acknowledges that the Veteran did not have a diagnosed knee disability at the time of the June 2009 VA examination; however during the pendency of the appeal, he has been assessed with having what "appears to [be] patellofemoral syndrome".  As noted above, the Veteran was diagnosed with patellofemoral syndrome in service.  Thus, the Board finds that the Veteran should be afforded another VA examination with opinion.  

The examiner should not consider the claim that the Veteran has had chronic pain since his first period of service as the Board finds that the Veteran is not credible as to such.  The evidence as a whole, to include the Veteran's lack of filing a claim for service connection when he filed his other claims in 2007, his denial of knee pain in April 2007, November 2007, and November 2008, and his lack of STRs noting complaints after August 2003, is against a finding of chronic knee pain. 


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all providers (VA and private) from whom he has received knee treatment/ examination, to include an MRI, and/or physical therapy, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information for each provider identified.

After obtaining completed VA Forms 21-4142, attempt to obtain all identified pertinent medical records, to include VA records.  

2.  Schedule the Veteran for a VA examination to determine if he has a current knee disability, and if so, for an opinion as to whether it is as likely as not (50 percent or greater) that any such disability is causally related to active service.  Diagnostic testing (MRI and/or X-ray) should be performed if appropriate.

The clinician should consider the entire claims file to include a.) the August 2003 STRs; b.) the November 2005 post-deployment form (DD Form 2796) in which the Veteran denied swollen, stiff, or painful joints; c.) the April 2007 report of medical history in which the Veteran denied knee trouble; d.) the September 2007 private records which reflect no fracture or dislocation after a post service motorcycle accident; e.) the Veteran's November 2007 report of medical history in which he denied knee trouble; f.) the June 2009 VA examination report; g.) the 2010 VA clinical records which reflect possible patellofemoral syndrome; h.) the Veteran's assertion that he has been diagnosed with chondromalacia; i.) the Veteran's MOSs in service (i.e. field artillery cannoneer and basic aircraft maintenance; and j.) the Veteran's post service employment in construction.  The clinician should not consider lay statements that the Veteran had chronic bilateral knee pain since 2003 as the Board finds that the Veteran is less than credible as to such.

The clinician should discuss whether patellofemoral pain syndrome may be acute and/or chronic.

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

3.  Thereafter, readjudicate the issue on appeal with consideration of all additional evidence received since issuance of the Supplemental Statement of the Case in April 2011.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.
 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




